Citation Nr: 0120131	
Decision Date: 08/06/01    Archive Date: 08/14/01

DOCKET NO.  95-35 190	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to retroactive Survivors' and Dependents' 
Educational Assistance (DEA) benefits under the provisions of 
Chapter 35, Title 38, United States Code.


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran had active service from August 1969 to February 
1972.  He died on March [redacted], 1986.  The appellant is the 
veteran's surviving daughter.  Her claim comes before the 
Board of Veterans' Appeals (Board) on appeal from an April 
1995 determination, in which the St. Louis, Missouri, 
Department of Veterans Affairs (VA) Regional Office (RO) 
denied the appellant retroactive DEA benefits.  The Board 
affirmed the RO's denial in March 1997. 

The appellant appealed the Board's March 1997 decision to the 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeals) (Court).  In a 
memorandum decision dated June 2000, the Court vacated and 
remanded the Board's decision for expeditious further 
development and readjudication in accordance with the Court's 
memorandum decision.  


REMAND

The basic facts in this case are not in dispute.  The 
appellant's father, the veteran, had active service from 
August 1969 to February 1972, including in Vietnam.  He died 
on March [redacted], 1986 from cardiorespiratory arrest due to or the 
consequence of metastatic carcinoma.  In 1987, the 
appellant's mother filed a claim for dependency and indemnity 
compensation (DIC) benefits on the basis that the veteran 
died of a service-connected disability.  In May 1994, the RO 
granted the appellant's mother service connection for the 
cause of the veteran's death, effective from May 1987, and 
this grant established the appellant's eligibility for DEA 
benefits under Chapter 35.  In June 1994, the RO notified the 
appellant's mother that she had been awarded DIC benefits and 
that she and her children between the ages of 18 and 26 were 
eligible for DEA benefits.  Applications for such benefits 
were enclosed with the written notice.  

On January 10, 1995, the RO received the appellant's claim 
for DEA benefits for enrollment pursued from August 1989 to 
May 1994.  In January 1995 and February 1995, the RO received 
enrollment certifications verifying the appellant's 
enrollment from August 1990 to May 1995.  The RO also 
received a Notice of Change in Student Status indicating that 
the veteran did not attend the term extending from January 
1995 to May 1995.  On January 20, 1995, the RO received an 
enrollment certification verifying the appellant's most 
recent enrollment, from January 18, 1994 to May 13, 1994.  In 
March 1997, the RO awarded the appellant DEA benefits for 
enrollment pursued from January 20, 1994 to May 14, 1994. 

The issue before the Board is whether the appellant, whose 
eligibility for Chapter 35 benefits derives from her status 
as a child of a veteran who died of a service-connected 
disability, see 38 U.S.C.A. § 3501(a)(1)(A)(i) (West 1991); 
38 C.F.R. 
§ 21.3021(a)(1)(i) (2000), is entitled to a retroactive 
payment of Chapter 35 benefits for periods of enrollment 
pursued prior to January 20, 1994.  The Board denied the 
appellant this benefit in March 1997 based on rationale that 
was then valid, but upon which, due to a regulatory amendment 
and a recent change in the law, the Board may no longer rely.  
Specifically, the Board found that, because the enrollment 
certificate covering the appellant's most recent term, 
January 18, 1994 to May 13, 1994, was received on January 20, 
1995 (10 days after the RO received the appellant's 
application for educational assistance benefits), payment of 
DEA benefits prior to January 20, 1994, one year before the 
enrollment certificate was received, was not warranted. 

The appellant appealed the Board's March 1997 decision to the 
Court, and while her appeal was pending, certain portions of 
38 C.F.R. Part 21 pertaining to claims and effective dates 
for awards of educational assistance benefits were changed, 
effective June 3, 1999.  See 64 Fed. Reg. 23,769 (1999).  
This regulatory amendment establishes a standard for 
determining what constitutes a formal claim, an informal 
claim, and an abandoned claim that could be applied uniformly 
to the educational assistance programs VA administers.  In 
addition, the amendment establishes less restrictive 
effective dates for awards of educational assistance and 
uniform time limits for acting to complete claims, and 
clarifies VA's responsibilities when a claim is filed.  Most 
importantly, the amendment eliminates regulations 
establishing the commencing date of an award as the later of 
one year before the date of receipt of claim or one year 
before the date of receipt of an enrollment certificate from 
the educational institution attended.  See 64 Fed. Reg. 
23,769-23,773 (May 4, 1999).  In the proposed rulemaking it 
was noted that delays in receipt of certification are 
typically the fault of the educational institution and 
certification of enrollment was not felt to be under the 
individual's control.  63 Fed. Reg. 23,409 (April 29, 1998).  

Pursuant to this regulatory amendment, the receipt date of an 
enrollment certification is no longer relevant and the 
receipt date of an application for educational assistance 
benefits controls.  Inasmuch as the Board previously denied 
the appellant DEA benefits for enrollment pursued more than 
one year prior to January 20, 1995, the receipt date of the 
pertinent enrollment certification, which is no longer 
relevant, this amendment favors the appellant.  Now, it 
appears that DEA benefits may be paid the appellant for 
enrollment pursued one year prior to January 10, 1995, the 
receipt date of her application for educational assistance 
benefits.

In addition, on November 1, 2000, Congress revised the law 
governing, in pertinent part, effective dates for awards of 
Chapter 35 benefits.  See Veterans Benefits and Health Care 
Improvement Act of 2000 (Act), Pub. L. No. 106-419, § 103, 
114 Stat. 1822 (2000).  This Act also appears to favor the 
appellant because it allows, provided other criteria are met, 
the RO to consider an application for Chapter 35 benefits as 
having been filed on an applicant's eligibility date for 
Chapter 35 benefits, which, in this case, is unclear from the 
record.

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1990). ).  In this case, the RO has not yet 
considered the appellant's claim pursuant to the regulatory 
amendment and Act noted above.  To ensure that the appellant 
is afforded due process of law, the RO should take such 
action on Remand. 

Also, the RO should comply with all notification and 
assistance requirements of the Veterans Claims Assistance Act 
of 2000 (VCAA), which was also passed while the appellant's 
appeal was pending.  The VCAA enhances the VA's duties to 
notify a claimant regarding the evidence needed to 
substantiate a claim and to assist a claimant in the 
development of a claim.  See VCAA, Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (to be codified at 38 U.S.C.A. §§ 5100-
5107, 5126).  The change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment of the VCAA and which 
are not final as of that date.  VCAA, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099 (2000).  

Further, in readjudicating the appellant's claim, the RO 
should consider all arguments advanced by the appellant and 
her representative, including that: (1) the appellant is 
within a category of people Chapter 35 benefits were intended 
to benefit; (2) the VA outreach service breached its duty to 
notify the appellant of her eligibility for DEA benefits; (3) 
the Agent Orange Act, a liberalizing law, allows for the 
payment of benefits from the date of application or the 
effective date of the law; and (4) because of a violation of 
a duty by VA under 38 U.S.C.A. § 7722, the appellant should 
be awarded DEA benefits.

This case is REMANDED to the RO for the following 
development:

1.  The RO should undertake any action 
that is necessary to comply with the 
notification and assistance requirements 
of the VCAA.

2.  The RO should then readjudicate the 
appellant's claim pursuant to 64 Fed. 
Reg. 23,769 (1999), and the Veterans 
Benefits and Health Care Improvement Act 
of 2000.  In so doing, the RO should note 
in the record the appellant's eligibility 
date for DEA benefits.  As well, the RO 
should consider and respond to all 
arguments presented by the appellant and 
her representative, including those set 
forth in the Appellant's Brief and 
Appellant's Reply Brief.  If the RO 
affirms its prior denial, it should 
provide the appellant, and if 
appropriate, her representative with a 
supplemental statement of the case, which 
includes all laws and regulations 
applicable to this claim, and afford her 
(or them) an opportunity to respond 
thereto before the claim is returned to 
the Board for additional review.

The purpose of this REMAND is to afford the appellant due 
process of law.  The  Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


